Citation Nr: 0529151	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel







INTRODUCTION

The veteran had active service from April 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2003 which granted a 100 percent rating for rheumatic 
heart disease, and denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
and/or housebound status.  In September 2005, the Board 
granted a motion to advance this case on the docket.  38 
C.F.R. § 20.900(c) (2005).  

A comment is in order with respect to the Board's 
jurisdiction in this appeal.  In a letter dated in December 
2004, a VA physician stated that the veteran's caregiver, B. 
Williams, should be reimbursed for services provided from 
January 2003 to January 2005, and requested that further 
correspondence regarding the issue should be directed to her 
(the caretaker), since the veteran no longer collected his 
mail.  The caregiver has also been instrumental in pursuing 
this appeal.  However, the scope of this decision is limited 
to whether the veteran is entitled to additional compensation 
on account of the need for regular aid and attendance and/or 
housebound status; the caregiver does not have standing to 
claim these benefits from VA.  In this regard, even if the 
veteran's claim is granted, the law does not provide for any 
separate entitlement to the third party caregiver for any 
portion of these benefits.  Any financial arrangements 
between the caregiver and the veteran are wholly outside the 
Board's jurisdiction. 


FINDINGS OF FACT

1.  The veteran's service-connected rheumatic heart disease 
(rated 100 percent disabling) and prostatitis 
(noncompensable) do not prevent the veteran from performing 
personal functions without assistance, nor from protecting 
himself from hazards or dangers incident to his daily 
environment.  

2.  The veteran is not bedridden or substantially confined to 
his premises, due to the service-connected disabilities.  


CONCLUSION OF LAW

Special monthly compensation based on the need for regular 
aid and attendance or on housebound status is not warranted. 
38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions; statements from the 
veteran's caregiver; service medical records; VA Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance (VA Form 21-2680) reports dated in May 2003, July 
2004, and August 2004; VA hospital records dated from 2001 to 
2004; and a letter from a VA physician dated in December 
2004.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the appellant's claim.  

Aid and Attendance

It is contended that the veteran requires the regular aid and 
assistance of another person, due to his service connected 
heart condition.

Service medical records show that the veteran had rheumatic 
fever in service, with residual heart involvement.  After his 
discharge from active duty, he was granted service connection 
for rheumatic heart disease, rated from 10 to 30 percent 
disabling from the date of discharge in 1956 to May 2001, the 
effective date of an increased rating to 100 percent for 
rheumatic heart disease.  The veteran is also service-
connected for prostatitis, evaluated noncompensably 
disabling.

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  
Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352 (2005).  

In determining the need for aid and attendance, it is not 
required that all of the disabling conditions enumerated be 
found to exist before a favorable rating may be made; the 
particular personal functions, which the veteran is unable to 
perform, should be considered in connection with his 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  The Board must 
specifically consider whether the enumerated factors are 
present, and the factors must be considered in connection 
with the veteran's condition as a whole; for a favorable 
rating, at least one of the enumerated factors must be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

VA medical records show that the veteran was hospitalized 
almost continuously from January 2001 to March 2002 (except 
for a few periods early on when the veteran was transferred 
to nursing homes).  This lengthy hospitalization period was 
precipitated by gangrene of the right foot, due to peripheral 
vascular occlusive disease, which necessitated an above-the-
knee amputation of the right leg.  His recovery course was 
complicated by acute delirium, multiple falls, and the 
development of osteomyelitis in the left heel, which itself 
had a complicated recovery process.  During this period, the 
veteran was treated for a number of other major medical 
conditions, including nonischemic cardiomyopathy, 
hyperparathyroidism, diabetes mellitus, and bipolar disorder.  
Upon neuropsychiatric testing, he was also found to have 
difficulties with executive function and mild dementia.  It 
was anticipated that the memory deficits, although mild, 
would interfere with his remembering to take medications.  

At the time of his discharge, a meeting was held with his two 
daughters and the entire staff that had cared for the 
veteran.  The plan was for an independent setting with 
supervision in the form of a live-in housemate, who would 
assist with meals, transportation, and monitoring 
medications.  He was noted to be completely independent as 
far as his activities of daily living and instrumental 
activities of daily living.  He was described as extremely 
resourceful, having obtained, without assistance, all outside 
services that he would need.  He was competent to make 
medical decisions and run his own financial affairs, but 
needed assistance and supervision with executive decisions.  

A VA physician involved in the veteran's care wrote, in a 
December 2004 letter, that the veteran had bipolar illness, 
congestive heart failure, and diabetes, and required a great 
deal of care and protection.  She noted that his mental 
illness had been especially acute lately, and indicated that 
he would be entering hospice care in January 2005.  

Thus, the evidence of record indicates that there was a 
deterioration in the veteran's overall condition between the 
time of his hospital discharge in March 2002, when he was for 
the most part independent, to January 2005, when he was 
apparently admitted to a hospice.  By that time, it can be 
assumed that he was in need of regular aid and attendance.  

However, he has multiple medical conditions, and it must be 
determined whether the veteran's presumed need for aid and 
attendance which arose, at the latest, when he was admitted 
to hospice care was due to his service-connected rheumatic 
heart disease.  Although there is no mention of rheumatic 
heart disease in any of the records, the Board cannot 
independently determine whether any or all of the heart 
condition (primarily, ischemic cardiomyopathy) is due to 
rheumatic heart disease.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own unsubstantiated medical 
judgment).  Therefore, for the purposes of this decision, it 
will be assumed that the heart condition is due to rheumatic 
heart disease.  

It is contended that the veteran has required the aid and 
assistance of another person since his hospital discharge in 
March 2002, due to his heart condition.  In a July 2004 
statement, his caregiver stated that the veteran had had 
heart failure since that time.  She stated that he suffers 
from fatigue and needs assistance with basic needs such as 
bathing and shaving in addition to all other duties necessary 
for his maintenance.  She stated he also needs to have his 
blood pressure checked three times a week.  

In connection with the aid and attendance claim, three 
completed Report of a VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21-
2680) forms, have been received, dated in May 2003, July 
2004, and August 2004.  

The first examination was signed by a Physician's Assistant 
and a Physician, both of whom are identified on other medical 
records as being involved in the treatment of the veteran.  
According to this document, the veteran had had a right 
above-the-knee amputation, did not use a prosthesis, and was 
independent in all activities of daily living, using a 
wheelchair for mobility.  However, it was also noted that he 
had significant cardiac disease, diabetes mellitus, vascular 
disease, bipolar illness, and cognitive deficits.  Due to the 
complex nature of his medical issues, medication regimens, 
and needs for a specialized diet to minimize morbidity, he 
required the assistance of a caregiver to supervise his 
instrumental activities of daily living.  Without this 
assistance he would need the supervision of a skilled nursing 
facility for medication, diet, and monitoring of his medical 
issues.  He was able to leave the home independently in 
familiar surroundings.  Although "instrumental activities of 
daily living" were not specifically defined, an attached 
sheet, signed by the same health care providers, noted that 
he required the assistance of a caregiver to provide 
medication, meals, and perform shopping; without which he 
would require an assisted setting.  It was noted that his 
bipolar disorder, if not appropriately managed with 
medication, could attenuate his potential for morbidity and 
mortality related to the other medical issues.  

The second report, in July 2004, was signed by a "Geriatrics 
Attending."  On this report, it was noted that the veteran 
had a decrease in function due to worsening cardiac symptoms.  
He used  a wheelchair for ambulation.  He performed his own 
activities of daily living; however, he was more limited due 
to fatigue and chest pain while performing activities of 
daily living such as shaving.  Ischemic cardiomyopathy, was 
noted to have affected activities of daily living and 
instrumental activities of daily living function so that he 
was having difficulty with shaving and bathing, requiring the 
assistance of his attendant.  It was also noted that "He was 
not safe to be alone."  Vascular dementia was also noted as 
a condition requiring aid with medication to control his 
diabetes mellitus and cardiomyopathy symptoms.  He lacked the 
insight to determine what he should do with blood sugar 
readings or for congestive heart failure symptoms.  He was 
able to get to his medical appointments with the help of his 
attendant.  

The August 2004 report was signed by a Registered Nurse.  
This examination noted that the veteran needed assistance 
with all activities of daily living.  He had multiple medical 
problems including congestive heart failure, myocardial 
infarction, diabetes mellitus, and peripheral vascular 
disease.  

In addition to these examination reports, there are hospital 
records dated in 2003 and 2004, showing treatment for a 
cardiac condition, including a November 2003 placement of a 
pacemaker, and an August 2004 hospitalization for a heart 
attack.  

The VA physician who signed the May 2003 examination report 
also wrote, in a December 2004 letter, that the veteran had 
bipolar illness, congestive heart failure, and diabetes, and 
required a great deal of care and protection; his mental 
illness had been especially acute lately.  

In considering the enumerated factors in light of this 
evidence, none of the evidence, including the statements from 
the veteran's caretaker, specifically indicates frequent need 
to adjust prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; or inability 
to attend to the wants of nature.  In this regard, although 
the May 2003 report indicated he needed help with meals, it 
was not suggested that once he had the meal, he could not 
feed himself.  The August 2004 examination, while stating 
that the veteran needed help in all activities of daily 
living, did not specify what that entailed.  

As to inability of the veteran to dress or undress himself or 
to keep himself ordinarily clean and presentable, the 
caretaker has stated that he needs help with bathing and 
shaving.  The July 2004 examination report noted that 
although he performed his own activities of daily living, he 
was more limited due to fatigue and chest pain while 
performing activities such as shaving and bathing, requiring 
the assistance of his attendant.  

The other evidence, however, does not indicate that his heart 
condition is responsible for any inability to perform these 
activities himself.  The hospital discharge instructions in 
August 2004, after his heart attack, noted that he could 
return to his usual activities.  The July 2004 examination 
did not indicate any specific findings pertaining to his 
cardiac condition which would prevent him from keeping 
himself ordinarily clean and presentable.  The caretaker has 
not been identified as having any medical expertise, and, 
thus, is not competent to state which specific disabilities 
cause any particular inability to function.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The December 2004 letter 
from a physician indicated that it was his mental illness 
that had been worsening.  

Thus, the preponderance of the evidence as to this element 
establishes that the veteran's service-connected heart 
disease does not require the aid and assistance of another 
person in keeping himself ordinarily clean and presentable.  

As to whether the heart disease results in incapacity which 
requires care and assistance on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment, the July 2004 report also noted that "He was 
not safe to be alone."  However, it was not specifically 
indicated in what way his heart condition was responsible for 
this status, and there is no other evidence suggesting that 
his heart condition results in inability to protect himself 
from hazards or dangers incident to his daily environment.      

Thus, the weight of the evidence establishes that any need 
for the regular aid and attendance of another person which 
arose after his March 2002 hospital discharge was not due to 
his service-connected rheumatic heart disease, but, rather to 
numerous non-service connected conditions, including bipolar 
disorder, dementia, and an above-the-knee amputation of the 
right leg.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Housebound

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable when the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premise or, if institutionalized, to the ward or 
clinic areas and it is reasonably certain that the disability 
or disabilities and resulting confinement will continue 
throughout his or her lifetime. 38 C.F.R. § 3.350(i).

Although the veteran's rheumatic heart disease is rated 100 
percent disabling, he does not have a separate disability 
rated 60 percent.  Moreover, there is no medical evidence 
suggesting that he is confined to his dwelling or the 
immediate premises, due to his service-connected heart 
condition.  The May 2003 examination noted that he was able 
to leave the home independently in familiar surroundings.  
There is no other evidence indicating his ability to leave 
the premises is affected other than by the fact that he is 
wheelchair bound, due to his right leg amputation.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In connection with the veteran's claim for an increased 
rating filed in October 2002, he was provided a letter in 
December 2002 which advised him of the information necessary 
to substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although this notice referred to the claim for an increased 
schedular rating for rheumatic heart disease, he was granted 
a 100 percent rating, and VA is not required to provide 
separate 38 U.S.C.A. § 5103(a) notice with regard to 
"downstream" issues where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); see also Grantham 
v. Brown, 114 F .3d 1156 (1997).  Moreover, by virtue of the 
rating decision on appeal, the statement of the case, and the 
supplemental statements of the case, he was provided with 
specific information as to why the particular claim for 
special monthly compensation was being denied, and of the 
evidence that was lacking.  


The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, there is no allegation from the claimant that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  The evidence submitted in 
response to the statement of the case and the supplemental 
statements of the case were pertinent to the criteria 
required for special monthly compensation, and demonstrated 
actual knowledge of the type of evidence needed to 
substantiate his claim.  When considering the notification 
letters, the rating decision on appeal, the statement of the 
case, and the supplemental statements of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file, and post-service VA treatment records are also on file.  
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  Three completed Report of a VA Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance (VA Form 21-2680) forms were received.  

Thus, there has been adequate notification and development 
under the relevant law.  Under the circumstances of this 
case, additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, he is not prejudiced as a result of the Board 
proceeding to the merits of the claims.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


